Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 2, 2021 has been entered.  Amendment of claims 57-59, 61, 64, and 69-71 is acknowledged.  Claim 60 has been cancelled. Claims 57-59 and 61-76 are currently under consideration in this application.
The rejection of claims 57-76 under 35 USC § 112(a) for lack of enablement is withdrawn in view of Applicant's claim amendments.
The rejection of claim 59 under 35 USC § 112(d) is withdrawn in view of Applicant's claim amendments.
The declaration under 37 CFR 1.132 filed 11/02/2021 is sufficient to overcome the rejection of claims 57-59 and 61-68 under 35 U.S.C. 103 as being unpatentable over Godoy (Godoy, L. C., Lipase-catalyzed purification and functionalization of Omega-3 polyunsaturated fatty acids and production of structured lipids, 2012, INSA de Toulouse; Universidade técnica (Lisbonne), 1-276) in view of Yasmin (Yasmin, L. et al., Optimising a Vortex Fluidic Device for Controlling Chemical Reactivity and Selectivity, 2013, Scientific Reports, 3(2282), 1-6) as evidenced by Britton (Britton, J. et al., Continuous Flow Fischer esterifications harnessing vibrational-coupled thin film fluidics, 2015, RSC Advances, 5(3), 1655-1660). The state of the art provided by the scientific publications disclosed in the declaration provides evidence that one of ordinary skill would not have a reasonable expectation of success in modifying Godoy's method for reacting an enzyme and a substrate with Yasmin's vortex fluidic device to rotationally 
Response to Arguments
In the Remarks filed 11/2/2021, Applicant did not provide any arguments pertaining to the rejection of claims 69-76. The arguments with regard to reacting an enzyme and a substrate are not applicable to the claimed method of protein purification, because proteins have a broader scope. Proteins encompass enzymes; however, it is not necessarily an enzyme. Therefore, the 103 rejection of claims 69-76 has been maintained. 
Claim Objections
Claim 69 is objected to because of the following informalities: In line 8, the period after "protein" should be replaced with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained and Extended to Claims 70 and 71 as Necessitated by Amendment) Claims 69-76 are rejected under 35 U.S.C. 103 as being unpatentable over Thermofisher (Thermo Scientific Pierce Protein Purification Technical Handbook, Version 2, 11/2010) in view of Yasmin (Yasmin, L. et al., Optimising a Vortex Fluidic Device for Controlling Chemical Reactivity and Selectivity, 2013, Scientific Reports, 3(2282), 1-6).
Regarding claim 69, Thermofisher teaches various methods are used to enrich or purify a target protein from other proteins and components in a crude cell lysate or other sample.  One of these methods is affinity purification, also called affinity chromatography, whereby the protein of interest is purified using its specific binding properties to an immobilized ligand (Thermofisher Pg. 2, Col. 2, Affinity Purification, ¶1). 
Regarding claim 69(i), Thermofisher teaches plastic centrifuge columns for affinity purification/affinity chromatography that contain an affinity resin bound to a polypropylene column, subsequently adding a sample allowing it to bind to the resin/support, and then using low-speed centrifugation (i.e. mechanically rotationally mixing) (Thermofisher Pg 11, Col. 1, Centrifuge Columns, ¶1-9; Pg. 4, Col. 2, ¶ 1, lines 6-8).  Thermofisher teaches affinity chromatography, whereby the protein of interest is purified from a crude cell lysate (i.e. a protein mixture) using its specific binding properties to an immobilized ligand (Thermofisher Pg. 2, Col. 2, Affinity Purification, ¶1).  Thermofisher teaches covalent immobilization of affinity ligands to insoluble supports for the purification of a target molecule (Thermofisher Pg. 22, Col. 1, ¶1). The affinity ligand can be any molecule that can specifically bind the target Thermofisher Pg. 22, Col. 1, ¶2).  Additionally, Thermofisher teaches a ligand as a protein binding film on a solid support, more specifically stable affinity ligand – titanium dioxide is coated as a film on magnetic particles (i.e. solid support) (Thermofisher Pg. 52, Col. 1, ¶5, lines 1-2).
Regarding claim 69(ii), Thermofisher teaches that ligands covalently bound to a support can include proteins with specific binding regions that are able to interact with other proteins (Thermofisher Pg. 22, Col. 1, ¶2).  Thermofisher teaches the associated kits contain all the coupling buffers, wash buffers and columns necessary to perform the ligand immobilization and produce a support ready to perform an affinity separation (Thermofisher Pg. 22, Col. 2, ¶5). 
Thermofisher does not teach mixing at a speed from 3000 to 15000 rpm in a tube reactor of a vortex fluid device, wherein the tube reactor which comprises a longitudinal axis and an inner cylindrical surface; wherein the tube reactor is rotatable about the longitudinal axis, wherein the tube reactor is held between an upper bearing and a lower bearing, and wherein the tube reactor has a tilt angle from 20 degrees to 90 degrees
Yasmin teaches a vortex fluidic device (VFD) which has a rapidly rotating tube open at one end, where at high rotational speed, intense shear is generated in the resulting thin films for finite sub-millilitre volumes of liquid, depending on the speed and orientation of the tube, and other operating parameters (Yasmin Pg. 1, ¶ 2, lines 9-12). Yasmin teaches the VFD operates with a 10 mm diameter tube, for speeds up to 10,000 Yasmin Pg. 2, Col. 2, ¶ 2, lines 1-2). Yasmin Figure 1 depicts glass NMR tube with longitudinal axis and inner cylindrical surface and a clamp (upper and lower bearing). The new vortex fluidic device (VFD) was designed to operate in the same horizontal position as the RTP (rotating tube processors), as well as being able to operate at different angles, defined by the tilt angle, ϴ, with a closed end of the tube and jet feeds for delivering liquids and any gases from the other end, which is where the resulting processed liquid departs under continuous flow operation (Yasmin Pg. 2, Col. 1, ¶ 2, lines 2-7). The average thickness of the liquid film for 1 mL of water in the 10 mm tube inclined at 45° and rotating speed at 7000 rpm is ~230 mm (Yasmin Pg. 2, Col. 2, ¶ 3, lines 4-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thermofisher's method for purifying a protein by using the vortex fluidic device to rotationally mix as taught by Yasmin, because it can allow for control over reactivity and selectivity (Yasmin Pg. 1, ¶ 1, lines 24-25) and can facilitate translation of small scale research production to industrial production, minimise waste and energy usage, and can be inherently safer (Yasmin Pg. 1, ¶ 2, lines 1-2). 
Regarding claims 70-71, Yasmin teaches a low cost vortex fluidic device (VFD) which has a rapidly rotating tube open at one end, where at high rotational speed, intense shear is generated in the resulting thin films for finite sub-millilitre volumes of liquid, depending on the speed and orientation of the tube, and other operating parameters (Yasmin Pg. 1, ¶ 2, lines 9-12). The prototype of the VFD presented herein Yasmin Pg. 2, Col. 2, ¶ 2, lines 1-2).
Regarding claims 72-73, Thermofisher teaches that ligands covalently bound to a support can include proteins with specific binding regions that are able to interact with other proteins (Thermofisher Pg. 22, Col. 1, ¶2).
Regarding claims 74-76, Thermofisher teaches that the majority of recombinant proteins are expressed as fusions with short affinity tags with the most popular being the polyhistidine (6xHis) tag.  The method used to purify recombinant His-tagged proteins is immobilized metal affinity chromatography (IMAC, i.e. a binding partner of His-tag), consisting of chelating resins charged with either nickel or cobalt ions that coordinate with the histidine side chains (Thermofisher Pg. 14, Col. 1, His-Tagged Protein Purification Resin, ¶1, lines 1-13). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657